Citation Nr: 0421168	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
frostbite of the left foot, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
frostbite of the right foot, currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (the RO).  


FINDINGS OF FACT

1.  The veteran's residuals of frostbite of the left foot 
(left foot disability) are manifested by pain, numbness, and 
cold sensitivity with nail abnormality and locally impaired 
sensation.   

2.  The veteran's residuals of frostbite of the right foot 
(right foot disability) are manifested by pain, numbness, and 
cold sensitivity with nail abnormality and locally impaired 
sensation.

3.  Service connection is currently in effect for bilateral 
foot disability, each of which is assigned a 30 percent 
evaluation.  

4.  The veteran has completed one year of college.  He has 
worked as a truck driver; he lasted worked full-time in July 
1985.

5.  Manifestations of the veteran's service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 7122 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for right foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 7122 (2003).

3.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In May 2002, the RO sent the veteran a letter, with a copy to 
his attorney, in which he was informed of the requirements 
needed to establish an increased rating and a total 
disability rating based on individual unemployability.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several examination reports on file, 
including in June 2002.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Common Factual Background

Historically, the RO granted service connection for bilateral 
residuals of frozen feet, and a 30 percent rating was 
assigned for that single disability entity under the 
provisions of Diagnostic Code 7122 from January 29, 1996.  By 
rating action of October 1996, the RO changed the effective 
date of the service-connected disability to August 15, 1995.  
A December 1998 rating decision assigned separate 30 percent 
evaluations for residuals of frozen feet effective January 
12, 1998.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2003).  A 
bilateral factor of 5.1% was added for Diagnostic Code 7122.  
A claim for increased evaluations for the veteran's service-
connected foot disabilities was received by VA in May 2000.

Evidence on file from the Social Security Administration 
(SSA) reveals that the veteran was awarded SSA disability 
benefits beginning in 1985 with a primary diagnosis of status 
post fracture and dislocation of the left elbow.  In December 
1994 disability benefits were continued with a primary 
diagnosis of personality disorder.  In April 2000 disability 
benefits were continued with the primary diagnosis of 
personality disorders and a secondary diagnosis of affective 
disorders.

On VA general medical examination in May 1996, the veteran 
complained of constant pain in both feet and legs.  It was 
reported that he had been in a motor vehicle accident in July 
1995 in which he incurred fractures of the skull, arms, 
wrists, elbows, and legs.  It was noted on physical 
evaluation that the veteran's gait was normal except for a 
limp on the right side due to arthritis.  The soles of his 
feet were erythematous with thin skin and color demarcation 
in the lower part of both feet.  The peripheral pulses were 
diminished in both feet.  There was no tenderness or 
swelling.  The diagnosis was history of frostbite in both 
feet.

On VA examination in September 1997, the skin on the 
veteran's feet appeared normal with no deformity, swelling, 
tenderness, or vascular changes.  No numbness or tenderness 
was found.  He was able to ambulate well.  The diagnosis was 
no abnormality found of the feet.  X-rays of the feet showed 
mild degenerative changes.

The veteran was provided another VA foot examination in 
October 1998.  There was dryness, scaling, and tenderness on 
the plantar aspect of both feet.  There was a blunting of 
sensation to pinprick in the toes.  The diagnoses were 
organic residuals of frozen feet, and no evidence of 
peripheral vascular disease.  X-rays of the feet showed 
minimal degenerative changes with associated osteoporosis.

VA treatment records from March to October 1999 reveal that 
the veteran was treated for tinea pedis in May.  The 
diagnoses in September 1999 were bilateral onychomycosis and 
bilateral plantar fasciitis.

On VA examination in October 1999, the veteran complained of 
bilateral foot pain, decreased sensation of the little toes, 
and fungi growth of the nails.  The diagnosis was cold injury 
of the feet.

The veteran complained on VA foot examination in October 2000 
of sensitivity to cold, chronic pain, and tingling and 
numbness of the feet.  It was noted that he wore leg braces 
and supports in both shoes.  Physical examination revealed 
the breakdown of skin tissue between the toes, normal posture 
and gait, full range of motion of the lower extremities, and 
calluses on both heels.  The veteran was able to detect 
pinprick and touch.  The diagnosis was cold injury of the 
feet.  X-rays showed mild degenerative changes of the 
interphalangeal joint of the left great toe.

VA treatment records dated in December 2001 reveal the 
diagnoses of peripheral neuropathy due to previous frostbite 
injury; bilateral onychomycosis, not requiring professional 
debridement; and bilateral tinea pedis.  The diagnoses 
reported on VA treatment records in June 2002 were bilateral 
onychomycosis with proximal resolution; peripheral neuropathy 
due to previous frostbite injury; and mild xerosis.

The veteran complained on VA foot examination in June 2002 of 
sensitivity to the cold, hyper sweating, numbness and 
tingling, and intermittent loss of balance when walking.  
Physical examination revealed breaking of the skin between 
the toenails; 1+ edema of the lower extremities; and 
stiffness, decreased motion and crepitus of the ankles.  The 
diagnosis was residual bilateral lower extremity cold weather 
injury.

Increased Rating Claims for Right and Left Foot Disabilities

Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned separate 30 percent 
evaluations for his service-connected bilateral foot 
disabilities under the provisions of Diagnostic Code 7122 for 
cold injury residuals.  

Under the criteria for rating residuals of cold injury, a 10 
percent evaluation is warranted for cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity.  For 
a 20 percent evaluation, there must be arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  The 
maximum 30 percent evaluation requires arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  Note (1) following Diagnostic 
Code 7122 provides in pertinent part, that amputations of 
fingers and toes and complications such as squamous cell 
carcinoma or peripheral neuropathy should be separately 
evaluated under other diagnostic codes.  Note (2) to 
Diagnostic Code 7122 states that each affected part is to be 
evaluated separately and the ratings combined in accordance 
with 38 C.F.R. § 4.25 and § 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122.

Under the above rating criteria, a separate 30 percent 
evaluation is permitted for each extremity, but that level is 
the maximum allowed schedularly.  More severe sequelae, such 
as loss of parts, are not demonstrated and preclude 
assignment of any higher evaluation.  The Board observes that 
the veteran has been awarded separate 30 percent evaluations 
for each lower extremity effective from January 12, 1998.  
This is the highest rating available under the regulations 
for cold injury residuals.  In addition, there is no showing 
of amputations or complications at the site of the cold 
injury.

The medical evidence shows that the veteran meets the 
requisite combination of criteria for a 30 percent evaluation 
for each foot.  Specifically, there is evidence of pain, 
numbness, cold sensitivity, nail abnormalities, and impaired 
sensation as reflected in the finding of peripheral 
neuropathy associated with his disabilities.  As each foot is 
already rated respectively at the maximum assignable rating 
of 30 percent, an evaluation in excess of that is not 
permissible for either foot disability under the diagnostic 
criteria of Diagnostic Code 7122.

Moreover, the medical evidence of record does not reflect 
that the veteran has (or has ever had) toe amputations or 
complications such as squamous cell carcinoma at the site of 
a cold injury scar, which would warrant entitlement to 
separate ratings under other diagnostic codes as applied to 
the residuals of cold injuries of the feet.  Further, there 
is no medical evidence showing that he has Raynaud's 
phenomenon, and the VA examinations did not reveal evidence 
of muscle weakness or atrophy associated with his frozen feet 
residuals.  While peripheral neuropathy has been shown, this 
is reflected as a criterion of the 30 percent rating under 
Diagnostic Code 7122 and does not warrant a separate 
compensable evaluation.

The Board notes that an evaluation in excess of 30 percent is 
also not warranted under any of the diagnostic codes 
involving the feet because the veteran's separate 30 percent 
evaluation for each foot is also the maximum evaluation 
assigned under any of the diagnostic codes for foot 
disabilities.

While the Board has considered the doctrine of reasonable 
doubt in reaching its decisions above, the doctrine is not 
for application because the preponderance of the evidence is 
against the veteran's claims for increased ratings.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2003).  The Board finds that there is no evidence 
demonstrating that the service-connected bilateral foot 
disability, by itself, markedly interferences with 
employment.  Examinations in October 2000 and June 2002 did 
not reveal any significant limitation of function due to 
either service-connected foot disability.  Further, there is 
no evidence that the veteran has required frequent 
hospitalizations due to either disability.  The veteran has 
not submitted evidence that his bilateral foot disability 
results in disability factors not contemplated in the 
criteria.  Accordingly, the RO's failure to refer this case 
for consideration of an extraschedular evaluation was 
correct.

Total Rating Claim 

Laws and Regulations

Disability evaluations are determined by the application of 
the Rating Schedule.  38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities of one or both upper or lower 
extremities, including the bilateral factor, will be 
considered as one disability.  38 C.F.R. § 4.16(a).

Analysis

Service connection is currently in effect for bilateral foot 
disability, which are each assigned a 30 percent evaluation; 
the veteran's combined service-connected evaluation is 60 
percent.  Therefore, since his bilateral foot disability is 
considered one disability with a rating of 60 percent, the 
veteran meets the minimum schedular criteria for 
consideration of a total rating based on unemployability 
under 38 C.F.R. § 4.16(a).

According to the evidence on file, the veteran has completed 
one year of college and has worked as a truck driver; he 
lasted worked full-time in July 1985.  Although there is 
evidence on file that the veteran is disabled, it is 
primarily due to his nonservice-connected disabilities, 
including his multiple joint disabilities resulting from an 
automobile accident in 1995 and his psychiatric problems.  In 
fact, the medical evidence on file shows that the veteran was 
awarded SSA disability benefits in 1985 due to residuals of a 
left elbow fracture and that he continued to be awarded 
disability benefits in SSA decisions in 1994 and 2000 due to 
psychiatric disorders.  There is no medical evidence that the 
veteran's service-connected bilateral foot disability, by 
itself, involves functional impairment of the feet that 
causes unemployability.  He had normal posture and gait and 
full range of motion of the lower extremities on VA 
examination in October 2000.  The only decreased range of 
motion noted on VA examination in June 2002 was of the 
ankles.

In short, for the reasons and bases expressed above, the 
Board concludes that entitlement to a total disability rating 
based on individual unemployability is not warranted. 

The doctrine of reasonable doubt is not for application 
because the preponderance of the evidence is against the 
veteran's claim for a total disability rating based on 
individual unemployability.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

A rating in excess of 30 percent for left foot disability is 
denied.  

A rating in excess of 30 percent for right foot disability is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



